DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in response to the Remarks, Amendments and Arguments, filed on the 3rd day of April, 2021. Currently claims 1-22 are pending. No claims are allowed. 






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent Application Publication No. 20080028455 to Hatter et al. (hereinafter Hatter).
Referring to Claims 1 and 13 (substantially similar in scope and language), Hatter discloses a method and a server system, comprising: a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory and thereby cause the server system to perform (see at least Hatter: ¶ 67 and 71), comprising: 
Hatter discloses a method and system for receiving, by a processor (see at least Hatter: ¶ 67), an authorization event request from a user, the authorization event request comprising one or more authorization documents and information related to one or more testifiers and a legal authority (see at least Hatter: ¶ 67-68, and 71-72); 
Hatter discloses a method and system for upon receiving the authorization event request, creating, by the processor (see at least Hatter: ¶ 67), an authorization event for an authorization session (see at least Hatter: ¶ 67-68, and 71-72); 
sending, by the processor (see at least Hatter: ¶ 67), authorization event details associated with the authorization event to participants of the authorization event, the participants of the authorization event comprising the user, the one or more testifiers and the legal authority, wherein the authorization event details comprise at least an authorization session information and access credentials for the authorization session (see at least Hatter: ¶ 67-69, and 71-73); 
Hatter discloses a method and system for facilitating, by the processor (see at least Hatter: ¶ 67), access to the authorization session for participants of the authorization event via physically or virtually via respective electronic devices (see at least Hatter: ¶ 67-69, and 71-73); 
Hatter discloses a method and system for provisioning, by the processor (see at least Hatter: ¶ 67), via a user interface (see at least Hatter: ¶ 3, and 67-68), an option for the legal authority to record the authorization session when the participants are present for the authorization session (see at least Hatter: ¶ 67-68, and 71-74); 
Hatter discloses a method and system for verifying, by the processor (see at least Hatter: ¶ 67), identity of the participants of the authorization event; and sending by the processor, a request to the participants to sign the one or more authorization documents either electronically or physically (see at least Hatter: ¶ 67-72); 
Hatter discloses a method and system for terminating, by the processor (see at least Hatter: ¶ 67), recording of the authorization session after the participants sign the one or more authorization documents (see at least Hatter: ¶ 67-69, and 71-74); 
Hatter discloses a method and system for storing, by the processor (see at least Hatter: ¶ 67), the recording of the authorization session and the one or more authorization documents (see at least Hatter: ¶ 67-68, and 71-74).

Referring to Claim 11, Hatter discloses the method as claimed in claim 1, wherein verifying the identity of the participants comprise at least one of: a biometric fingerprint verification; a voice verification; and a facial recognition; and a retinal scan verification (see at least Hatter: ¶ 70-72). 

 Referring to Claim 12, Hatter discloses the method as claimed in claim 1, wherein storing the recording of the authorization session and the one or more authorization documents comprises storing in a cloud storage based on a logic stored in a ultra security file storage module, wherein the logic comprises executable instructions for performing at least one of shredding or sharding of the recording and the one or more authorization documents (see at least Hatter: ¶ 73).

Referring to Claim 14, Hatter discloses the server system as claimed in claim 13, further comprising an ultra security file storage module coupled to the processor, the ultra security file storage module configured to store the recording of the authorization session and the one or more authorization documents in a cloud storage based on a logic stored in the ultra security file storage module, wherein the logic comprises performing at least one of shredding or sharding of the recording and the one or more authorization documents (see at least Hatter: ¶ 73).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8, 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20080028455 to Hatter et al. (hereinafter Hatter) in view of U.S. Patent Application Publication No. 20050123137 to McCallum.
***Examiner notes that the Hatter reference discloses a system and method for providing authorization and specifically notarized authentication. McCallum, which talks about a method and system for providing protection to digital assets, teaches it is known to require and manage access of custodians of digital assets where the system initially determines and constantly 

Referring to Claim 2 and 15 (substantially similar in scope and language), Hatter discloses the method as claimed in claim 1 and server system of claim 13. Hatter reference discloses where the system receives an authorization request containing documents but fails to teach wherein the one or more authorization documents are related to a digital locker of the user comprising one or more digital contents, the one or more authorization documents comprise at least one or more of: medical proxies of the user; and custodian information related to at least one custodian.
McCallum, which talks about a method and system for providing protection to digital assets, teaches it is known to require and manage access of custodians of digital assets where the system initially determines and constantly manages the authorization levels of custodians (see at least McCallum: Abstract). 
McCallum further teaches receiving custodian information related to at least one custodian who is requesting access to a digital asset and wherein the one or more authorization documents are related to a digital locker of the user comprising one or more digital contents, the one or more authorization documents comprise at least one or more of: medical proxies of the user; and custodian information related to at least one custodian (see at least McCallum: Abstract, ¶ 7-15, 19, 21, 28-29, 31-40, 52-56, and 94-95). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of authenticating and authorizing a custodian to enable access to a digital asset (as disclosed by McCallum) into the method and system for authenticating and 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of authenticating and authorizing a custodian to enable access to a digital asset (as disclosed by McCallum) into the method and system for authenticating and performing live electronic personal signatory verification, authentication and screening of individuals in a transaction (as disclosed by Hatter), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of authenticating and authorizing a custodian to enable access to a digital asset into the method and system for authenticating and performing live electronic personal signatory verification, authentication and screening of individuals in a transaction). See also MPEP § 2143(I)(A).

Referring to Claim 3 and 16 (substantially similar in scope and language), the combination of Hatter and McCallum teaches the method as claimed in claim 2 and server facilitating, by the processor (see at least Hatter: ¶ 67), registration of the at least one custodian with the digital locker of the user; and upon registration of the at least one custodian, facilitating, by the processor (see at least Hatter: ¶ 67), receipt of a user preference input from the user for assigning access control to the at least one custodian, the access control defining a degree of access to the digital locker of the user  (see at least McCallum: ¶ 95, 103, 108-109, 173, and 232-246).

Referring to Claim 4 and 22 (substantially similar in scope and language), the combination of Hatter and McCallum teaches the method as claimed in claim 2 and method of claim 21 (addressed below), including wherein the degree of access is at least one of: a contribute mode for the at least one custodian to add additional digital contents to the digital locker; a restricted mode, wherein the at least one custodian is denied access to the one or more digital contents in the digital locker; a read-only mode, wherein the at least one custodian is provided access to view the one or more digital contents of the digital locker; an edit mode for the at least one custodian to edit the one or more digital contents of the digital locker; and a full access mode to delete, remove and edit digital contents from the digital locker in the full access mode (see at least McCallum: ¶ 95, 103, 108-109, 173, and 232-246).

Referring to Claim 5 and 17 (substantially similar in scope and language), the combination of Hatter and McCallum teaches the method as claimed in claim 2 and method of claim 15, including further comprising: generating, by the processor (see at least Hatter: ¶ 67), a check-in notification for the at least one custodian and the user based on a check-in trigger preset by the user; and receiving, by the processor (see at least Hatter: ¶ 67), a check-in from each of the user and the at least one custodian in response to the check-in notification; and updating, by the processor, a data log with a time stamp corresponding to a time instant the user and the at least one custodian responded to the check-in notification (see at least McCallum: Claim 62, ¶ 45, 79, 97, 104, 170, 187-200, and 213).

Referring to Claim 6 and 18 (substantially similar in scope and language), the combination of Hatter and McCallum teaches the method as claimed in claim 5 and method of claim 17, including further comprising: determining, by the processor, if the at least one custodian and the user have performed a check-in in response to the check-in notification; and sending, by the processor, a plurality of electronic reminders to at least one of the user and the at least one custodian who have not responded to the check-in notification, the plurality of reminders being preset by the user (see at least McCallum: Claim 62, ¶ 45, 79, 97, 104, 170, 187-200, and 213; see also McCallum: Abstract, ¶ 7-15, 19, 21, 28-29, 31-40, 52-56, and 94-95).

Referring to Claim 7 and 19 (substantially similar in scope and language), the combination of Hatter and McCallum teaches the method as claimed in claim 6 and method of claim 18, including further comprising: checking, by the processor, if the plurality of electronic reminders exceed a maximum reminder limit resulting in a violation; and determining, by the processor, if the violation is of the user or the at least one custodian, wherein upon determining the at least one custodian as performing the violation, provisioning, by the processor, an option for the user to remove the at least one custodian; and upon determining the user as performing the violation, sending, by the processor, a notification to the at least one custodian (see at least 

Referring to Claim 8, the combination of Hatter and McCallum teaches the method as claimed in claim 6, including wherein sending the notification comprises: facilitating, by the processor, an option for the at least one custodian to communicate with the user (see at least McCallum: ¶ 45-46, 50, 93-97, and 102).

Referring to Claim 21, Hatter discloses a method, comprising: 
Hatter discloses receiving, by a processor, an authorization event request from a user, the authorization event request comprising information related to one or more participants and one or more authorization documents (see at least Hatter: ¶ 67-68, and 71-72). Hatter does not explicitly state that the documents submitted for authentication are related to a digital locker of the user, wherein the digital locker comprises one or more digital contents. However, McCallum, which talks about a method and system for providing protection to digital assets, teaches it is known to require and manage access of custodians of digital assets where the system initially determines and constantly manages the authorization levels of custodians (see at least McCallum: Abstract). 
McCallum further teaches receiving custodian information related to at least one custodian who is requesting access to a digital asset and wherein the one or more authorization documents are related to a digital locker of the user comprising one or more digital contents, the one or more authorization documents comprise at least one or more of: medical proxies of the user; and custodian information related to at least one custodian (see at least McCallum: Abstract, ¶ 7-15, 19, 21, 28-29, 31-40, 52-56, and 94-95). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of authenticating and authorizing a custodian to enable access to a digital asset (as disclosed by McCallum) into the method and system for authenticating and performing live electronic personal signatory verification, authentication and screening of individuals in a transaction (as disclosed by Hatter). One of ordinary skill in the art would have been motivated to incorporate the feature of authenticating and authorizing a custodian to enable access to a digital asset because it would protect against unauthorized access to a digital assets (see McCallum: ¶ 2).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of authenticating and authorizing a custodian to enable access to a digital asset (as disclosed by McCallum) into the method and system for authenticating and performing live electronic personal signatory verification, authentication and screening of individuals in a transaction (as disclosed by Hatter), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of authenticating and authorizing a custodian to enable access to a digital asset into the method and See also MPEP § 2143(I)(A).
The combination of Hatter and McCallum teaches upon receiving the authorization event request, creating, by the processor, an authorization event for an authorization session (see at least Hatter: ¶ 67-68, and 71-72); 
The combination of Hatter and McCallum teaches sending, by the processor, authorization event details associated with the authorization event to the one or more participants of the authorization event, the authorization event details comprising at least an authorization session information and access credentials for the authorization session (see at least Hatter: ¶ 67-69, and 71-73); 
The combination of Hatter and McCallum teaches facilitating, by the processor, access to the authorization session for the participants of the authorization event either physically or virtually (see at least Hatter: ¶ 67-69, and 71-73); 
The combination of Hatter and McCallum teaches recording, by the processor, the authorization session when the participants are present for the authorization session (see at least Hatter: ¶ 67-68, and 71-74) and sending, by the processor, a request to the participants to sign the one or more authorization documents either electronically or physically (see at least Hatter: ¶ 67-68, and 71-74); 
The combination of Hatter and McCallum teaches terminating, by the processor, recording of the authorization session after the participants sign the one or more authorization documents (see at least Hatter: ¶ 67-69, and 71-74); 
storing, by the processor, the recording of the authorization session and the one or more authorization documents in the digital locker (see at least Hatter: ¶ 67-68, and 71-74); 
The combination of Hatter and McCallum teaches accessing, by the processor, the one or more authorization documents to identify at least one custodian for the digital locker of the user; 
The combination of Hatter and McCallum teaches facilitating, by the processor, registration of the at least one custodian with the digital locker of the user (see at least McCallum: ¶ 95, 103, 108-109, 173, and 232-246); 
The combination of Hatter and McCallum teaches upon registration of the at least one custodian, facilitating, by the processor, receipt of a user preference input from the user for assigning access control to the at least one custodian, the access control defining a degree of access to the digital locker of the user (see at least McCallum: ¶ 95, 103, 108-109, 173, and 232-246).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20080028455 to Hatter et al. (hereinafter Hatter) in view of U.S. Patent Application Publication No. 20050123137 to McCallum in view of U.S. Patent Application Publication No. 20140324479 to Dufel et al. (hereinafter Dufel).
Referring to Claim 9 and 20, (substantially similar in scope and language), the combination of Hatter and McCallum teaches the method as claimed in claim 7 and method of claim 19, including wherein upon determining the user as performing the violation, further comprises: receiving, by the processor, a disbursement request for accessing the digital locker from the at least one custodian, (the disbursement request comprising at least health condition information of the user addressed below); processing, by the processor, the disbursement request by creating a disbursement authorization event for a disbursement authorization session; and sending, by the processor, disbursement event details associated with the disbursement authorization event to the at least one custodian, the disbursement event details comprising at least a disbursement authorization session information and a registration information (see at least McCallum: Claim 62, ¶ 45, 79, 97, 104, 170, 187-200, and 213).
Examiner notes that the combination of Hatter and McCallum does not explicitly state that the monitored information is the health of the user.
However, Dufel, teaches receiving, by the processor, a disbursement request for accessing the digital locker from the at least one custodian, the disbursement request comprising at least health condition information of the user (see at least Dufel: Abstract, and ¶ 9, 20, 22, 25-29, and 34). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of receiving, by the processor, a disbursement request for r (as disclosed by Dufel) to the known system and method for providing authorization and specifically notarized authentication (as disclosed by the combination of Hatter and McCallum) to provide efficient medical care during medical emergencies, and simplify reporting, e.g., to request government medical benefits. One of ordinary skill in the art would have been motivated to apply the known technique of checking the system for users requesting services of a notary, and subsequently sending a calendar entry (invitation) to the user with the specific required action because it would provide efficient medical care during medical emergencies, and simplify reporting, e.g., to request government medical benefits (see Dufel: ¶ 3). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of receiving, by the processor, a disbursement request for accessing the digital locker from the at least one custodian, the disbursement request comprising at least health condition information of the user (as disclosed by Ford) to the known system and method for providing authorization and specifically notarized authentication (as disclosed by the combination of Hatter and McCallum) to provide efficient medical care during medical emergencies, and simplify reporting, e.g., to request government medical benefits, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are See also MPEP § 2143(I)(D).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20080028455 to Hatter et al. (hereinafter Hatter) in view of U.S. Patent Application Publication No. 20170046807 to Ford.
Referring to Claim 10, The method as claimed in claim 1; However, Hatter does not disclose wherein sending the authorization event details comprises: checking, by the processor, if the participants have signed up for the authorization event; sending, by the processor, a sign-up request to the participants who have not signed up for the authorization event; sending, by the processor, calendar invitations to the participants who have signed up for the authorization event.
Ford, which talks about a method and system for providing remote authentication and identification proofing, teaches it is known for the system to determine upon receipt of a request for an authorization event, checking, by the processor, if the participants have signed up for the authorization event; sending, by the processor, a sign-up request to the participants who have not signed up for the authorization event; sending, by the processor, calendar invitations to the participants who have signed up for the authorization event (see at least Ford: ¶ 55, 58-59, 61-62, 65, 130, and 191).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of checking the system for users requesting services of a notary, and subsequently sending a calendar entry (invitation) to the user with the specific required action (as disclosed by Ford) to the known system and method for providing authorization and specifically notarized authentication (as disclosed by Hatter) to achieve a shared and potentially secure extended work environment. One of ordinary skill in the art would have been motivated to apply the known technique of checking the system for users requesting 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of checking the system for users requesting services of a notary, and subsequently sending a calendar entry (invitation) to the user with the specific required action (as disclosed by Ford) to the known system and method for providing authorization and specifically notarized authentication (as disclosed by Hatter) to achieve a shared and potentially secure extended work environment, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of checking the system for users requesting services of a notary, and subsequently sending a calendar entry (invitation) to the user with the specific required action to the known system and method for providing authorization and specifically notarized authentication to achieve a shared and potentially secure extended work environment). See also MPEP § 2143(I)(D).



Response to Arguments
Applicant’s arguments, in combination with further training and the 2019 PEG and October Update, have been found to be persuasive.  The rejection of claims 1-22 under 35 101 has been withdrawn. 
Applicant's arguments filed in response to the rejection of claims 1-22 under 102, and 103 have been fully considered but they are not persuasive. Examiner initially notes that the arguments submitted regarding the art merely state that the cited reference does not teach every limitation and then briefly addresses what the reference does talk about. Examiner is not sure what is specifically argued for each and every element. Currently the argument amounts to the assertion that the cited reference does not teach the limitations. Furthermore, Examiner is not convinced that reference does not teach the claimed limitations. Examiner notes that Applicant is rely on an interpretation of the claim limitation that currently does not fit the scope and breadth of the claimed invention which has been relied upon when applying the specific art. Examiner notes that the Hatter references discloses the structure and functions of the invention. Therefore, the claims and their dependents stand rejected. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael Young/Examiner, Art Unit 3689